Dismissed and Memorandum Opinion filed July 24, 2008








Dismissed and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-00464-CR
____________
 
JOSEPH JULIUS MATTE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 1165838
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of cocaine, less than one gram.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on May 15, 2008, to confinement for six months in the
State Jail Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 24, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b)